Citation Nr: 0029544	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  98-19 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for labyrinthitis.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for arthritis of 
multiple joints.

6.  Entitlement to service connection for emphysema as 
secondary to asbestos exposure.

7.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected nicotine 
dependence.

8.  Entitlement to a disability rating in excess of 50 
percent for dysthymia.

9.  Entitlement to a disability rating in excess of 20 
percent for bilateral orchitis, sterility and atrophic 
testicles.

10.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fractured right wrist.


REPRESENTATION

Appellant represented by:	J. Stevens Berry, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board notes that the veteran's claims for service 
connection for chronic obstructive pulmonary disease as 
secondary to service-connected nicotine dependence, and 
entitlement to a total disability rating due to individual 
unemployability have been granted.  Thus, these two issues 
are moot and no longer for appellate consideration.  See 
Thomas v. Brown, 9 Vet. App. 269, 270, (1996).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  There is no medical evidence of a current diagnosed 
disability of hearing loss, tinnitus, or labyrinthitis.

3.  The veteran's left knee arthritis is not shown to be 
related to military service.

4.  There is no medical evidence of a diagnosis of multiple 
joint arthritis that is related to military service.

5.  There is no medical evidence to show that the veteran's 
emphysema is related to asbestos exposure during military 
service.  

6.  There is no medical evidence to show that the veteran's 
heart disorder is related to any incident of military 
service, including nicotine dependence.   

7.  The veteran's dysthymia is manifested by flattened 
affect, anxiousness, and depression, with sleep disturbance; 
without evidence of suicidal ideation, obsessional rituals, 
impaired impulse control, spatial disorientation or neglect 
of personal appearance.  

8.  The veteran's genitourinary disability (bilateral 
orchitis, sterility and atrophic testicles) is manifested by 
atrophy of both testicles to approximately 25 percent of 
expected size, sterility and impotence.

9.  The veteran's residuals of a fractured right wrist are 
manifested by X-ray evidence of arthritis with limitation of 
flexion to 45 degrees and dorsiflexion to 55 degrees with 
subjective complaints of pain and stiffness.


CONCLUSIONS OF LAW

1.  Hearing loss, tinnitus, and labyrinthitis were not 
incurred during military service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999). 

2.  A left knee disorder was not incurred during military 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999). 

3.  Multiple joint arthritis was not incurred during military 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999). 

4.  Emphysema was not incurred during military service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).  

5.  A heart disorder was not incurred during military 
service; nor has a heart disorder been shown to be 
proximately due to or the result of service-connected 
nicotine dependence.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1999).  

6..  The criteria for an evaluation in excess of 50 percent 
for dysthymia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9433 (1999).

7.  The criteria for an evaluation in excess of 20 percent 
for bilateral orchitis and sterility and atrophic testicles 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7523 (1999).

8.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fractured right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5214, 5215 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Further, a disability is 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).  Moreover, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the 
alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

A.  Hearing Loss, Tinnitus, Labyrinthitis, Left Knee 
Disability and
Arthritis of Multiple Joints

In the instant case, the veteran's service medical records 
are negative for any reference to any of the above-claimed 
conditions.  His entrance physical examination, dated in 
February 1944, noted the veteran's hearing as 15/15, the 
respiratory system (to include a chest x-ray), heart and 
blood vessels, spine and extremities, and ears were all noted 
as normal.  The veteran was treated on one occasion in April 
1944, for acute bronchitis, with no residuals noted.  He was 
also treated for acute, moderately severe catarrhal 
nasopharyngitis from May to June 1944.  His May 1946 
discharge physical examination reported only a history of 
injury to the right wrist in 1944 regarding events in 
service.  The discharge examination report was negative for 
any abnormalities other than an appendix scar that predated 
service and some missing teeth.

The veteran's earliest private treatment records are from the 
Mayo Clinic, and dated in September 1958.  These records 
contain no findings pertinent to hearing loss, tinnitus, 
labyrinthitis, left knee disorder, or multiple joint 
arthritis.  The remaining private medical records cover the 
period from April 1977 to July 1999 cover a myriad of health 
problems without any medical evidence of a diagnosis of 
hearing loss, tinnitus or labyrinthitis.  An entry, dated in 
August 1977, noted that the veteran complained of being 
"woozy."  No tinnitus was noted and the entry described his 
hearing as "not too bad."  The impression was undiagnosed 
woozy spell or possibly vertigo.  Later entries, dated in 
1982, reported additional complaints of dizziness associated 
with cold complaints.  There was no diagnosis related to the 
veteran's hearing or ears.   

With regard to the claim for a left knee disorder, the Board 
notes that a December 1991 private clinical note showed a 
diagnosis of traumatic arthritis, right knee, and an October 
1992 entry noted that the veteran was bothered by arthritis 
of the knee, without specifying which knee.  Also associated 
with the claims file are treatment records from St. Joseph's 
Hospital for a period of hospitalization in August 1993.  The 
treatment provided related to the veteran's heart problems.  
A history and physical noted that the veteran had a history 
suggestive of degenerative joint disease involving the knees.  
The remaining private records show no treatment or diagnosis 
involving the veteran's left knee. 

With regard to the claim for multiple joint arthritis, there 
is no medical evidence of such diagnosed disability in the 
medical records associated with the claims file.  As 
previously noted, the veteran has diagnosed arthritis of the 
knees, and he was treated for bursitis symptoms of his right 
shoulder in January 1983, but there is no medical evidence to 
link either the left knee or the shoulder to military 
service.  Moreover, the initial diagnosis of arthritis of the 
left knee is recorded in August 1993, more than 47 years 
after separation from service.  

The Board also notes that the veteran was afforded VA 
examinations in March 1998, April 1999, August 1999, and 
January 2000 for different disabilities.  However, he related 
no complaints involving the claims at issue and the examiners 
reported no pertinent physical findings.  

Therefore, as there is no medical evidence of currently 
diagnosed disabilities of hearing loss, tinnitus, 
labyrinthitis, or multiple joint arthritis, the veteran's 
claims for service connection must be denied.  Likewise, as 
there is no evidence of a left knee disability during 
service, and no medical evidence to link currently diagnosed 
osteoarthritis of the left knee to military service, the 
claim must be denied.   

The Board considered the veteran's testimony that his 
disabilities had their onset during service.  However, while 
the veteran is certainly capable of providing evidence with 
respect to the symptoms he suffers, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..." Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, the Board finds that the preponderance 
of the evidence is against the claims for service connection 
denied herein.  

B.  Emphysema

The veteran served with the Navy and reported that he was 
exposed to asbestos covered pipes where he bunked during 30 
months of service.  He asserts that his exposure to asbestos 
caused his emphysema.   

Service medical records are completely devoid of complaints 
or clinical findings with regard to emphysema.  The veteran 
was treated for acute bronchitis in April 1944 and 
nasopharyngitis from May to June 1944.  His chest x-ray and 
report of physical examination at separation was normal.   

Private medical records reveal a diagnosis of emphysema in 
December 1994, with multiple earlier diagnoses of smoker's 
bronchitis and COPD, dating back to 1979.  The veteran had a 
noted 50 year pack history of smoking which began during 
service (for which he has been granted service-connection), 
but there was no medical evidence linking the veteran's 
emphysema to any incident of service, including asbestos 
exposure.  Indeed, the veteran's private physician issued a 
statement in July 1999 regarding a relationship between COPD 
and smoking, and stated that, while the veteran had exposure 
to asbestos during service, he found no residual from this 
exposure.  Moreover, while March 1998 and January 2000 VA 
examinations reflect diagnoses of emphysema, neither report 
relates the diagnosis to any incident of service or links the 
diagnosis to asbestos exposure.  

In addition, the Board notes that emphysema has not been 
identified by the VA as a respiratory disorder associated 
with asbestos exposure.  While the Court has observed that 
there has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other 
asbestos-related diseases, and the Secretary has not 
promulgated any regulations, there are some procedural 
guidelines.  See McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  In May 1988, VA issued a circular on asbestos-
related diseases that provided some guidelines for 
considering compensation claims based on exposure to 
asbestos, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular).  The DVB Circular was 
rescinded by the Director of the VA Compensation and Pension 
Service in September 1992, and, at that time its contents 
were added as paragraph 7.68 of Part VI of the VA 
Adjudication Procedure Manual, M21-1 (Manual M21-1).

According to Manual M21-1, Part VI, paragraph 7.68, the most 
common disease related to asbestos exposure is interstitial 
pulmonary fibrosis (asbestosis), and clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  In addition, it is 
stated that asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. In paragraph 7.68 it is also noted 
that cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  There is no reference to emphysema 
as a condition related to asbestos exposure.  

Accordingly, as the only evidence linking the veteran's 
emphysema to service is his own statement, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for emphysema a result of 
exposure to asbestos during service.  While the Board 
considered the veteran's testimony, the etiology of a 
diagnosed respiratory disorder is one which the diagnostic 
skills of a medical expert.  The veteran is not competent to 
provide such medical evidence.  Espiritu, 2 Vet. App. at 494.

C.  Heart Disorder

The veteran alleges entitlement to service connection for a 
heart disorder on both a direct basis and as secondary to 
nicotine dependence.  As with his claim for emphysema, the 
service medical records are negative for any complaints or 
clinical findings of a heart disorder in service.  The 
entrance and discharge physical examinations are negative for 
any heart-related problems.

The initial record of a diagnosed heart disorder appeared in 
1993.  Although the veteran was treated for angina in 
September 1983, there was no diagnosed heart defect.  In July 
1993, subsequent to a stress test, he was found to have 
several cardiac abnormalities.  An August 1993 cardiac 
catheterization revealed obstructive coronary artery disease, 
among other problems, and an angioplasty was performed.  The 
veteran continued to receive treatment for his coronary 
artery disease as indicated in the remaining private medical 
records.  However, none of the records provide evidence 
relating the veteran's coronary artery disease or heart 
disorder to any incident of service, or to his nicotine 
dependence.  The only evidence of record to support a finding 
that the veteran has a heart disorder related to service, or 
to nicotine dependence, is his own statement.  As noted 
previously, the veteran is not competent to offer a medical 
diagnosis or etiology for a diagnosed disability.  Questions 
involving diagnostic skills must be made by medical experts.  
Id.   

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a heart disorder on either a 
direct basis or as secondary to service-connected nicotine 
dependence.  

D.  Conclusion

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for hearing loss, tinnitus, labyrinthitis, left 
knee arthritis, multiple joint arthritis, emphysema, and a 
heart disorder.  Thus, it follows that, as there is no 
evidence of record that is in relative equipoise, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   

II.  Increased Ratings

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is, the Board must consider "staged ratings" 
based upon the facts found during the time period in 
question.  Id.  The Board finds that the duty to assist the 
veteran has been met and that the record as it stands allows 
for an equitable determination of the veteran's appeal.  38 
U.S.C.A. § 5107(a). 

In assessing the veteran's disabilities, the Board reviews 
the evaluations as determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. §  4.7 (1999).  

A.  Dysthymia

The veteran was granted service connection for dysthymia as 
secondary to his sterility.  He is currently assigned a 50 
percent rating effective from the September 1997 date of the 
award of service connection.  He asserts that his symptoms 
warrant a higher rating.  

The private treatment records and letters from the veteran's 
physician do not reflect any treatment for a psychiatric 
disorder.  A VA psychiatric examination conducted in March 
1998 refected the veteran's history of diagnosed impotence 
and subsequent mental health problems.  He had essentially 
been impotent for the past 20 years in spite of supplementary 
testosterone.  He developed symptoms of depression regarding 
his inability to have children.  The mental status 
examination reported that the veteran was friendly and 
cooperative.  He was oriented times three.  He was able to 
follow a goal idea without difficulty.  His affect showed at 
least moderate depression with mild anxiety but with no mood 
fluctuation.  He showed no underlying psychotic process.  He 
denied hallucinations and suicidal and homicidal ideation.  
There was no impairment of recent or remote memory.  There 
was no evidence of obsessive-compulsive ideation or 
impairment of attention.  His insight was satisfactory and 
judgment was intact.  The diagnosis was dysthymia of moderate 
severity, secondary to sterility and impotence.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 65 
to 70.

The veteran was afforded further VA psychiatric examination 
in August 1999.  The veteran complained of difficulty 
sleeping with a lack of motivation and declining energy.  He 
reported additional stressors related to health problems for 
himself and his wife.  The examiner reported that the veteran 
was appropriately dressed and groomed for the examination.  
He maintained adequate good eye contact.  His affect was flat 
to blunt and was quite constricted.  His mood was quite 
anxious with indication of suppressed, upsetting feelings.  
There were no abnormal behaviors or thoughts.  He denied any 
suicidal or homicidal ideation.  He also denied any 
hallucinations or delusions. He had no obsessive or 
ritualistic behavior or any indication of abnormal impulses.  
His speech was clear and coherent and he was oriented times 
three.  He appeared to have adequate attention and 
concentration.  Throughout the interview his mood fluctuated 
from being anxious to being depressed.  He admitted to sleep 
disturbance.  His insight and judgment were intact.  His 
memory and recall were within acceptable limits.  The 
diagnosis was moderate, recurrent dysthymia.  The examiner 
assigned a GAF score of 65.  

The veteran's dysthymia has been rated as 50 percent 
disabling under Diagnostic Code (DC) 9433.  38 C.F.R. § 4.130 
(1999).  Under DC 9433 a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A review of the objective evidence of record demonstrates 
that the veteran does not satisfy the criteria for a 70 
percent rating for his dysthymia.  There is no record of 
treatment or diagnosis in the private medial records and the 
VA examination reports show that although he had a blunt 
affect and an anxious mood, he had no abnormal behaviors or 
thoughts.  He had no suicidal or homicidal ideation and no 
obsessive or ritualistic behavior.  His thoughts were logical 
and coherent.  Moreover, his GAF scores of 65 to 70 represent 
some mild symptoms, or some difficulty in social or 
occupational functioning, but generally functioning pretty 
well.  The GAF scores are set forth in the DSM-IV, which has 
been adopted by the VA.  See 38 C.F.R. § 4.125 (1999).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 50 
percent for dysthymia at any time since the initial award of 
service connection.

B.  Bilateral Orchitis, Sterility, Atrophic Testicles

The veteran was granted service connection for orchitis and 
sterility as a residual of mumps suffered during service.  He 
is currently assigned a 20 percent rating for atrophy of both 
testicles, effective from the date of the original grant of 
service connection.  The rating was assigned pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7523.  Under this 
diagnostic code, a 20 percent rating for complete atrophy of 
both testes is the maximum schedular rating available.

The veteran was afforded a VA genito-urinary (GU) examination 
in March 1998.  The veteran's weight was noted as stable.  He 
reported nocturia once or twice at night.  He did not have 
urinary incontinence.  He denied any history of urinary tract 
infection.  His only medication for his GU condition 
consisted of a monthly testosterone shot.  He had no 
endocrine or neurological condition to affect his GU system.  
The examiner reported that each testicle was approximately 25 
percent of anticipated normal size.  Diagnoses were history 
of mumps and testicular atrophy and sterility.

Another VA GU examination, dated in April 1999, noted that 
the veteran complained of right testicular tenderness when he 
would cross his legs and that riding a horse caused pain in 
the right testicle.  The diagnoses were mumps and orchitis, 
1944; residual sterility from mumps and orchitis; impotence; 
and, testicular atrophy.

The Board has reviewed the other diagnostic codes pertinent 
to the genitourinary system.  However, there is no indication 
that the veteran has developed any type of renal or voiding 
dysfunction, obstructed voiding, or urinary tract infections 
to warrant consideration of a higher rating under the 
provisions of 38 C.F.R. § 4.115a (1999).  Further, there is 
no evidence to show any type of kidney or bladder disability 
related to the veteran's orchitis and testicular atrophy to 
provide for a higher rating under DCs 7508-7519.  38 C.F.R. 
§ 4.115b.  In short, the Board can find no basis on which to 
grant a higher rating for the veteran's GU disability.  

Moreover, the Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).  In this regard, the Board finds that there has been 
no assertion or showing by the veteran that his GU disability 
has resulted in marked interference with his employment or 
similar activities, or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995

C.  Right Wrist

The veteran was granted service connection for residuals of a 
fractured right wrist in November 1998 and assigned a 
noncompensable disability rating.  In a June 1999 rating 
decision, his disability was described as residuals of a 
fractured right wrist with advanced degenerative arthritis.  
The veteran's disability rating was increased to 10 percent 
and made effective as of September 1997, the date of the 
original grant of service connection.  

Private medical records from the Platte Medical Group 
covering the period from June 1974 through August 1997 
reflect that the veteran was treated on several occasions for 
complaints of right wrist pain that later resolved.  There 
was no diagnosed disability of the right wrist.

The veteran was afforded a VA orthopedic examination in April 
1999.  He stated that he fractured his right wrist onboard 
his ship when he tripped over a cable.  He complained of pain 
at night and said that this had worsened over the past 10 to 
15 years.  He said that his wrist was stiff, especially in 
the morning.  He used Tylenol to treat his symptoms.  He said 
that he experienced flare-ups of the right wrist with 
increased activity.  This was especially true in spring when 
he would dig holes and repair fences.  Rest would alleviate 
his symptoms.  The veteran said that he would lose 3-4 weeks 
of work when he experienced a flare-up in the spring.  His 
pain would cause difficulty sleeping.  The examiner reported 
that there was no angulation to the wrist.  The right ulna 
was noted to be prominent.  The examiner stated that there 
was decreased motion of the right wrist compared to the left.  
The range of motion was given as flexion to 45 degrees and 
dorsiflexion to 55 degrees for the right wrist.  An X-ray of 
the right wrist was interpreted to show mildly advanced 
degenerative arthritis.  The diagnoses were status post 
fracture of the right wrist and decreased range of motion of 
the right wrist.

The veteran's right wrist disability has been evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, 
which is used to rate disabilities involving traumatic 
arthritis.  The rating schedule provides that traumatic 
arthritis is to be rated as degenerative arthritis under DC 
5003, which in turn, provides that, when documented by x-
rays, arthritis is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Limitation of motion of the wrist is rated under DC 5215, 
which assigns a maximum 10 percent rating for limitation of 
dorsiflexion to less than 15 degrees, or limitation of palmar 
flexion in line with forearm.  As is apparent from the 
medical evidence of record, the limitation of motion of the 
veteran's wrist does not reach a compensable level under this 
diagnostic code, and there is no medical evidence of 
ankylosis to warrant consideration under DC 5214.  

Accordingly, as the veteran has been assigned the maximum 
rating available for his right wrist disability, his claim 
for an increased rating must be denied.  There is no 
evidentiary basis for assigning a higher disability rating 
for pain.  See Spencer v. West, 13 Vet. App. 376, 382 (2000) 
(a claimant cannot obtain a rating greater than 10 percent 
under Diagnostic Code 5215 for functional loss due to pain); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (to the same 
effect). 

D.  Conclusion

In summary, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 50 percent for 
dysthymia, against a rating in excess of 20 percent for 
bilateral orchitis, sterility and atrophic testicles, and 
against a rating in excess of 10 percent for residuals of a 
fractured right wrist, at any time since the original grant 
of service connection for each of the foregoing disabilities.  
It follows, therefore, that as there is no evidence of record 
that is in relative equipoise, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).   

III.  Ancillary Issues

The Board notes that in a May 1999 letter from his attorney, 
and on his VA Form 9, dated in July 1999, the veteran listed 
multiple additional issues including an advisory/independent 
medical opinion, an adequate reasons and bases, and a 
thorough and contemporaneous examination.  Notwithstanding 
the veteran's characterization of these issues as separately 
appealable issues, they are ancillary to the veteran's 
underlying claims, and are not separately appealable issues.  
These ancillary issues may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issue.  Therefore, the denial of the veteran's procedural and 
"duty to assist" contentions are included within the 
present appeals, and do not require a separate notice of 
disagreement, statement of the case, substantive appeal, or 
supplemental statement of the case on these issues.  The RO 
correctly treated these as ancillary issues and not as 
separately appealable issues.

With regard to the request for an advisory medical opinion, 
the law provides that, when warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not VA employees.  38 C.F.R. § 3.328 
(1999).  In the present case, there is no evidence to support 
a finding that the issues in this appeal are of such 
complexity.  The Board concludes that the examinations 
previously afforded to the veteran were adequate and that 
there is no basis for an advisory medical opinion.


ORDER

Entitlement to service connection for hearing loss, tinnitus, 
labyrinthitis, a left knee disorder, arthritis of multiple 
joints, emphysema, and a heart disorder is denied.

Entitlement to an evaluation in excess of 50 percent for 
dysthymia is denied.

Entitlement to an evaluation in excess of 20 percent for 
bilateral orchitis, sterility and atrophic testicles is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured right wrist is denied. 



		
	K. J. Loring
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 17 -


- 20 -


